Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/26/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgement of Replacement drawings
4. The drawings were received on 10/26/2020.  These drawings are Figures 1, 2, 3A, 3B, 4, 5A, 5B and 6. 
Allowable Subject Matter
5. Claims 2, 19, 24 and 30 are allowed. Claims 3-18, 20-23, 25-29 and 31-34 are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments filed with the office 10/26/2020 were fully considered and found to be persuasive. The closest prior art of record is Hurwitz et. al US Patent 9638724 B2) entitled "CURRENT MEASUREMENT. This instant application (15/583257) is a continuation of U.S. Patent Application No. 14/290820 (currently Hurwitz et. al US Patent 9638724 B2) entitled "CURRENT MEASUREMENT," filed on May 29, 2014 with a Foreign priority date of June 1, 2013.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858